Exhibit 10.65

NETAPP, INC.

OUTSIDE DIRECTOR COMPENSATION POLICY

(Effective as of July 14, 2011)

NetApp, Inc. (the “Company”) believes that the granting of equity and cash
compensation to its members of the Board of Directors (the “Board,” and members
of the Board, “Directors”) represents a powerful tool to attract, retain and
reward Directors who are not employees of the Company (“Outside Directors”).
This Outside Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding grants of equity and cash compensation
to its Outside Directors. Unless otherwise defined herein, capitalized terms
used in this Policy will have the meaning given such term in the Company’s 1999
Stock Option Plan (the “Plan”). Outside Directors will be solely responsible for
any tax obligations they incur as a result of the equity and cash payments
received under this Policy.

I. Equity Compensation

Outside Directors will be entitled to receive all types of awards (except
Incentive Stock Options) under the Plan, including discretionary awards not
covered under this Policy. All grants of awards to Outside Directors pursuant to
Section II of this Policy will be automatic and nondiscretionary, except as
otherwise provided herein, and will be made in accordance with the following
provisions:

A. Type of Award. Prior to the date upon an award is to become effective
pursuant to this Policy, the Board or the Compensation Committee of the Board
(the “Compensation Committee”) may determine the type of award or awards that an
Outside Director will receive. Not all Outside Directors will be required to
receive the same type or amount of awards under this Policy. In the absence of
the Board or Compensation Committee making a determination as to the type of
Award that is to be granted to an Outside Director under this Policy, the
Outside Director will receive his or her award in the form of an Option. Any
award granted pursuant to this Policy will be subject to the other terms and
conditions of the Plan and form of award agreement previously approved for use
under the Plan.

B. Value. For purposes of this Policy, “Value” means (i) with respect to any
awards of Restricted Stock or Restricted Stock Units the product of (A) the Fair
Market Value of one share of Common Stock on the grant date of such award, and
(B) the aggregate number of shares of Restricted Stock or number of shares
subject to or issuable pursuant to the Restricted Stock Units, and (ii) with
respect to any option, the Black-Scholes option valuation methodology, or such
other methodology the Board or Compensation Committee may determine prior to the
grant of an award becoming effective, on the grant date of such award.

C. No Discretion. No person will have any discretion to select which Outside
Directors will be granted awards under this Policy or to determine the number of
shares of common stock to be covered by such awards (except as provided in
Section I.(g) below).



--------------------------------------------------------------------------------

II. GRANTING OF AUTOMATIC AWARDS

A. Initial Award.

1. Grant. Each individual who is first elected or appointed as an Outside
Director on or after July 14, 2011, shall automatically be granted, on the date
of such initial election or appointment (the “Initial Grant Date”), an award
(the “Initial Award”) with an aggregate Value of $500,000. The award will be
either (i) be a Non-Statutory Option to purchase shares of Common Stock; or
(ii) if the Plan Administrator permits and such individual made a timely
election in accordance with the terms of Section II.A.2 below, a Non-Statutory
Option to purchase shares of Common Stock with a Value of $250,000 and a number
of restricted stock units (“RSUs”) with a Value of $250,000. However, the
Outside Director shall not receive any such award if he or she has previously
been in the employ of the Corporation (or any Parent or Subsidiary).

2. Election to Receive Non-Statutory Option and/or Restricted Stock Units. On or
before the day immediately preceding an Initial Grant Date or such earlier
deadline as may be established by the Board, the Committee, or their respective
designee, in its discretion (the “Initial Submission Deadline”), and if the Plan
Administrator institutes an election program as described herein, an individual
who may be granted an Initial Award may elect to receive such award in the form
of a Non-Statutory Option and/or RSUs, as provided in Section II.A.1(ii) above.
Any such election must be submitted to the Secretary of the Corporation or his
or her authorized designee in the form and manner specified by the Secretary or
designee, and shall become irrevocable effective as of the Initial Submission
Deadline. An individual who fails to make a timely election with respect to his
or her Initial Award (if any) in accordance with the terms of this Section shall
receive any such award in the form of a Non-Statutory Option to purchase shares
of Common Stock with a Value of $500,000, provided that he or she has not
previously been in the employ of the Corporation (or any Parent or Subsidiary).

B. Annual Awards.

1. Grants. On the date of each Annual Stockholders Meeting, beginning with the
2011 Annual Meeting, but after any stockholder votes are taken on such date,
each Outside Director who is to continue to serve as such shall automatically be
granted an award (an “Annual Award”) of either: (i) a Non-Statutory Option to
purchase 17,000 shares of Common Stock; or (ii) if the if the Plan Administrator
permits and if the Outside Director made a timely election in accordance with
the terms of Section II.B.2 below, a Non-Statutory Option to purchase 8,500
shares of Common Stock and 2,833 RSUs. In addition, each Outside Director who
serves as the Lead Independent Director or as chairperson of the Audit
Committee, Compensation Committee, Corporate Governance and Nominating
Committee, or the Strategy Committee shall automatically be granted a
Non-Statutory Option to purchase 3,000 shares of Common Stock (an “Annual
Chairperson Option”). There shall be no limit on the number of Annual Awards or
Annual Chairperson Options that an Outside Director may receive over his or her
period of Board service.

 

2



--------------------------------------------------------------------------------

2. Election to Receive Non-Statutory Option and/or Restricted Stock Units.

(i) General. On or before December 31 of each calendar year, or such earlier
deadline as may established by the Board, the Committee, or their respective
authorized designee, in its discretion (the “Annual Submission Deadline”) and if
the if the Plan Administrator institutes an election program as described
herein, each individual who is then an Outside Director may elect to receive any
Annual Award to be granted to him or her in the immediately following calendar
year in the form of a Non-Statutory Option and/or RSUs, as provided in Section
II.B.1(ii) above. Any such election must be submitted to the Secretary of the
Corporation or his or her authorized designee in the form and manner specified
by the Secretary or designee, and shall become irrevocable effective as of the
Annual Submission Deadline.

(ii) Default. An Outside Director who fails to make a timely election with
respect to his or her Annual Award (if any) in accordance with the terms of this
Section shall receive any such award in the form of a Non-Statutory Option to
purchase 17,000 shares of Common Stock.

III. TERMS OF INITIAL, ANNUAL AWARDS, AND ANNUAL CHAIRPERSON OPTIONS

A. Award Agreement. Each award granted pursuant to this Policy (an “Automatic
Award”) shall be evidenced by an agreement in such form as the Board, the
Committee or their respective authorized designee shall determine, which
complies with the terms specified below.

B. Automatic Options.

1. Exercise Price.

(i) The exercise price per share of each Non-Statutory Option granted under this
Policy (an “Automatic Option”) shall be equal to one hundred percent (100%) of
the Fair Market Value per share of Common Stock on the option grant date.

(ii) Such exercise price shall be payable in one or more of the alternative
forms authorized under the Discretionary Option Grant Program of the Plan.
Except to the extent the sale and remittance procedure specified thereunder is
utilized, payment of the exercise price for any purchased shares must be made on
the Exercise Date.

2. Option Term. Each Automatic Option shall have a term of seven (7) years
measured from the option grant date.

3. Exercisability. Each Automatic Option shall be immediately exercisable for
any or all of the shares subject to the option. However, any shares purchased
under the Automatic Option shall be subject to repurchase by the Corporation, at
the exercise price paid per share, upon the Optionee’s cessation of Board
service prior to vesting in those shares.

 

3



--------------------------------------------------------------------------------

4. Vesting. Subject to the other provisions of this Section:

(i) Initial Options. The shares subject to each Non-Statutory Option granted
pursuant to an Initial Award shall vest, and the Corporation’s repurchase right
with respect to those shares shall lapse, as follows: (a) five-elevenths
(5/11) of such shares shall vest upon the Optionee’s completion of one (1) year
of Board service measured from the option grant date, and (b) the remaining
balance of the shares shall vest in a series of three (3) successive equal
annual installments upon the Optionee’s completion of each additional year of
Board service over the three (3) year-period measured from the first anniversary
of the option grant date.

(ii) Annual Options and Annual Chairperson Options. The shares subject to each
Non-Statutory Option granted pursuant to an Annual Award or Annual Chairperson
Option shall vest, and the Corporation’s repurchase right with respect to those
shares shall lapse, upon the Optionee’s continuation in Board service through
the day immediately preceding the date of the next Annual Stockholders Meeting
following the option grant date.

5. Effect of Cessation of Board Service. The following provisions shall govern
the exercise of any Automatic Option held by the Optionee at the time the
Optionee ceases to serve as a Board member:

(i) The Optionee (or, in the event of the Optionee’s death, the personal
representative of the Optionee’s estate or the person or persons to whom the
option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution) shall have a twelve (12)-month period
following the date of such cessation of Board service in which to exercise any
vested but unexercised portion of the option.

(ii) During such twelve (12)-month exercise period, the option may not be
exercised in the aggregate for more than the number of shares of Common Stock in
which the Optionee is vested at the time of his or her cessation of Board
service.

(iii) Should the Optionee cease to serve as a Board member by reason of death or
Permanent Disability, then all shares at the time subject to the option shall
immediately vest so that the option may, during the twelve (12)-month exercise
period following such cessation of Board service, be exercised for all or any
portion of those shares as fully-vested shares of Common Stock.

(iv) In no event shall the option remain exercisable after the expiration of the
option’s term. Upon the expiration of the twelve (12)-month

 

4



--------------------------------------------------------------------------------

exercise period following such cessation of Board service or (if earlier) upon
the expiration of the option’s term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Board
service for any reason other than death or Permanent Disability, terminate and
cease to be outstanding with respect to any and all shares in which the Optionee
is not otherwise at that time vested.

C. Automatic Restricted Stock Units.

1. Value. On any date, an RSU granted under this Policy (an “Automatic RSU”)
shall have a value equal to the Fair Market Value of a share of Common Stock.

2. Vesting. Subject to the other provisions of this Section:

(i) Initial Restricted Stock Units. Any RSUs granted pursuant to an Initial
Award shall vest according to the following schedule: (a) five-elevenths
(5/11) of the RSUs shall vest upon the Participant’s completion of one (1) year
of Board service measured from the RSU grant date, and (b) the remaining balance
of the RSUs shall vest in a series of three (3) successive equal annual
installments upon the Participant’s completion of each additional year of Board
service over the three (3) year-period measured from the first anniversary of
the RSU grant date.

(ii) Annual Restricted Stock Units. Any RSUs granted pursuant to an Annual Award
shall vest upon the Participant’s continuation in Board service through the day
immediately preceding the date of the next Annual Stockholders Meeting following
the RSU grant date.

(iii) Effect of Cessation of Board Service. If a Participant ceases to serve as
a Board member for any reason other than due to death or Permanent Disability,
then his or her Automatic RSUs which are not then vested shall never become
vested or paid out and shall be immediately forfeited. If a Participant ceases
to serve as a Board member by reason of death or Permanent Disability prior to
the vesting of his or her Automatic RSUs, then one hundred percent (100%) of the
RSUs shall immediately become vested, and subject to the terms and conditions of
any deferral election made pursuant to Section III.C.4 below, payable.

3. Form and Timing of Payment of Automatic RSUs. Except as described in Section
III.C.4 below, any Automatic RSUs that vest shall be paid in whole shares of
Common Stock as soon as practicable after the date of vesting.

4. Deferral of Proceeds. The Board, the Committee or their respective authorized
designee may, in its discretion, provide a Participant with the opportunity to
defer the delivery of the proceeds of any vested Automatic RSUs that would
otherwise be delivered to the Participant hereunder. Any such deferral election
shall be subject to such rules,

 

5



--------------------------------------------------------------------------------

conditions and procedures as shall be determined by the Board, the Committee or
their respective authorized designee, in its sole discretion, which rules,
conditions and procedures shall at all times comply with the requirements of
Section 409A of the Code, unless otherwise specifically determined by the Board,
the Committee or their respective designee. If a Participant elects to defer the
proceeds of any vested Automatic RSUs in accordance with this Section, payment
of the deferred vested Automatic RSUs shall be made in accordance with the terms
of the deferral election.

D. Approval of Grants. Board approval of this Policy shall constitute
pre-approval of each award grant made under this Policy on or after July 14,
2011, and the subsequent exercise or payment of that award in accordance with
the terms and conditions of this Policy and the award agreement evidencing such
grant.

E. Revisions. The Board or the Committee, in their respective discretion, may
change and otherwise revise the terms of awards granted under this Policy for
Outside Directors for awards granted on or after the date the Board or the
Committee determines to make any such change or revision. For purposes of
clarification, the changes or other revisions the Board or the Committee can
make to this Policy include, but are not limited to, the number of shares of
Common Stock subject to the awards, the type of awards granted, and the vesting
and other conditions of the awards.

F. Corporate Transaction or Change in Control. In the event of a Corporate
Transaction or Change in Control, awards granted to Outside Directors pursuant
to this Policy will be treated as set forth in Section II of Article VI of the
Plan.

G. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the shares of Common Stock occurs on or after
the July 14, 2011, the Board or the Committee, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will, if applicable, adjust the number and class of shares
issuable pursuant to, and the class and price of shares covered by, the awards
to be granted under this Policy.

* * *

 

6



--------------------------------------------------------------------------------

IV. Cash Compensation

A. Annual Retainer Fee. The Company will pay each Outside Director an annual fee
of $50,000 for serving on the Board (the “Annual Fee”). The Annual Fee will be
paid in four equal installments on a quarterly basis with each quarterly payment
paid on the first day of the applicable quarter and the first quarterly payment
will be payable on the date of each Annual Stockholders Meeting to each Outside
Director serving in such capacity as of such date, provided that no Annual Fee
will be paid to an Outside Director who is not continuing as a Director
following such applicable Annual Stockholders Meeting.

B. Lead Independent Director Fee. The Company will pay the Outside Director who
serves as the Lead Independent Director an annual fee of $30,000 for service as
such (the “Annual Lead Director Fee”). The Annual Lead Director Fee will be paid
in four equal installments on a quarterly basis with each quarterly payment paid
on the first day of the applicable quarter and the first quarterly payment will
be payable on the date of each Annual Stockholders Meeting to each Outside
Director serving in such capacity as of such date, provided that no Annual Lead
Director Fee will be paid to an Outside Director who is not continuing as a
Director following such applicable Annual Stockholders Meeting.

C. Committee Member Retainer Fee. The Company will pay each Outside Director who
serves as a member of the Audit Committee, Compensation Committee, Corporate
Governance and Nominating Committee, or the Strategy Committee the applicable
annual fee for serving as a member of such committee set forth in the table
below (the “Annual Committee Member Fee”). The Annual Committee Member Fee will
be paid in four equal installments on a quarterly basis with each quarterly
payment paid on the first day of the applicable quarter and the first quarterly
payment will be payable on the date of each Annual Stockholders Meeting to each
Outside Director serving in such capacity as of such date, provided that no
Annual Committee Member Fee will be paid to an Outside Director who is not
continuing as a Director following such applicable Annual Stockholders Meeting.
The Annual Committee Member Fee for each committee will be:

 

Committee

   Annual Committee
Member Fee

Audit Committee

   $15,000

Compensation Committee

   $8,000

Corporate Governance and Nominating Committee

   $5,000

Strategy Committee

   $5,000

D. Committee Chairperson Retainer Fee. The Company will pay each Outside
Director who serves as chairperson of the Audit Committee, Compensation
Committee, Corporate Governance and Nominating Committee, or the Strategy
Committee the applicable annual fee for serving as the chairperson set forth in
the table below (the “Annual Chairperson

 

7



--------------------------------------------------------------------------------

Fee”). The Annual Chairperson Fee will be paid in four equal installments on a
quarterly basis with each quarterly payment paid on the first day of the
applicable quarter and the first quarterly payment will be payable on the date
of each Annual Stockholders Meeting to each Outside Director serving in such
capacity as of such date, provided that no Annual Chairperson Fee will be paid
to an Outside Director who is not continuing as a Director following such
applicable Annual Stockholders Meeting. The Annual Chairperson Fee for each
committee will be:

 

Committee

   Annual Chairperson Fee

Audit Committee

   $30,000

Compensation Committee

   $16,000

Corporate Governance and Nominating Committee

   $10,000

Strategy Committee

   $10,000

E. Revisions. The Board or the Committee in its discretion may change and
otherwise revise the terms of the cash compensation granted under this Policy,
including, without limitation, the amount of cash compensation to be paid, on or
after the date the Board or the Committee determines to make any such change or
revision.

F. Section 409A. In no event will cash compensation payable pursuant to this
Policy be paid after the later of (i) the fifteenth (15th) day of the third
(3rd) month following the end of the fiscal year in which Fees are earned, or
(ii) March 15 following the calendar year in which the Fees are earned, in
compliance with the “short-term deferral” exception to Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended. The Policy is
intended to comply with the requirements of Section 409A so that none of the
compensation to be provided hereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.

* * *

 

8